DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 recites “a data acquisition circuit structured to interpret a plurality of detection values from the collected data.” The intended structure and function of this limitation as an element distinct from the “data collector” and the “expert system.”  “Acquisition” is synonymous with collection, while “interpret” can be considered a synonym of “analyze.”  Thus, it is unclear specifically what function the data acquisition circuit is intended to perform that is not already performed by the data collector or expert system.  The specification does not clarify what is meant by “interpret.”  However, the specification and claims do further narrow the data acquisition 
Claim 12 similarly “interpreting a plurality of detection values from the collected data,” which limitation is indefinite for the same reasons provided above with respect to claim 1.
Claims 2, 13, and 18 recite “wherein the rotating machine component is a slowly rotating machine component.”  It is unclear how or whether this claim further limits the independent claim, because “slowly” is inherently a relative term defined in relation to some other speed that would be considered “fast.”  Since it is unclear which rotational speeds would be considered “fast” to a person of ordinary skill, it is unclear which rotational speeds would be considered “slow.”  Since claims 3 and 19 further designate that the speed is less than 1000 RPM, and these claims are presumed to further limit the scope of the claims from which they depend, Examiner best understands that at least any machine component rotating at a speed less than 1000 RPM should be considered “slowly rotating.”  However, since “less than 1000 RPM” further limits “slowly,” the upper limit of what should be considered a “slowly rotating machine.”  Examiner contends that, barring further clarification, so long as there exists a rotating 
Claims 6 , 8, and 14 recite “one of the plurality of input channels is connected to a tri-axial sensor connected to multiple input channels.”  The intended meaning of this limitation is unclear.  Is the tri-axial sensor connected to multiple input channels or only one?  Are the “multiple input channels” separate from the “plurality of input channels”?  If so, does that mean that the multiple input channels are inputs to a different component from the plurality?  The drawings and written description do not help clarify these issues, so it is unclear whether this limitation is contradictory or simply missing sufficient details to provide a clear picture of the invention. 
Claim 11 recites the limitation "the expert system acquisition circuit" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The limitation may be intended to refer to either the “data acquisition circuit” or the “expert system analysis circuit.”  In light of the Specification ([0014]), Examiner best understands that the limitation refers to the “data acquisition circuit.”
Claims 2-11, 13-16, and 18-20 are also indefinite for at least the reasons that they depend on one of claim 1, 12, or 17, which are indefinite for the reasons provided above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 8-10, 12, 17, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lofall (US Pat 6484109 - cited in IDS).

Regarding claim 1, A monitoring system for data collection in an industrial environment, the system comprising:
a data collector (14, Fig. 1) communicatively coupled to a plurality of input channels (analog input circuitry 12 … vibration signals transmitted from sensors 14 … accelerometers, col. 4, lines 14-18; four-channels of accelerometer/analog input, col. 13, lines 54-56) connected to data collection points related to machine components (connects the sensor 14 and starts a data collection routine … collecting data from a first location in the machine … move onto the next location on the machine and begin data collection, col. 11, lines 28 -34) wherein at least one of the plurality of input channels is connected to a data collection point on a rotating machine component (at least one test location and sometimes two per major machine component, col. 17, lines 21-23; Major component groups … Turbines; Motors, col. 19, lines 54-61); 
a data acquisition circuit (analog-to-digital converter stage provides simultaneous conversion of the analog input channels, col. 15, lines 25-27) structured to interpret a plurality of detection values from the collected data, each of the plurality of detection values corresponding to at least one of the plurality of input channels (digital representation of the accelerometer signal that represents the vibration characteristics of the machine under test, col. 13, lines 32-37; analog input signals are digitized in the analog-to-digital converter stage, col. 15, lines 23-25); and 
an expert system analysis circuit (60, Fig. 1 and col. 16, lines 53-57) structured to analyze the collected data (expert system may automatically begin its diagnosis, col. 11, lines 34-36; expert system 60 applies known diagnostic techniques to the acquired data, col. 16, lines 55-57),
wherein the expert system analysis circuit determines a failure state for the rotating machine component based on analysis of the plurality of detection values (Fault Detection with a Rule-based Expert System, col. 16, line 65; expert system structure … vibration spectral data … any numerical value such as temperature, pressure, flow, electrical current, time domain vibration data, phase angles, and so forth, col. 17, lines 42-46; isolating the spectral data pertinent to each major component and, based on the data, diagnosing faults by component, col. 19 lines 31-34; series of diagnostic rule templates that serve to pass or fail each individual fault diagnosis and compute a relative severity, col. 20, lines 1-6 ), wherein upon determining the failure state the expert system analysis circuit provides the failure state to a data storage (asynchronous replication will take place to bring all data current in each connected database, col. 8, lines 14-16; updates its database 30 based on the data collection and/or analysis performed, col. 10, lines 20-23; results of the vibration data analysis are stored in the database, claim 6).


Regarding claim 8, Lofall discloses the system of claim 1, wherein one of the plurality of input channels is connected to a tri-axial sensor connected to multiple input channels for monitoring different positions on the rotating machine component (acquire data for all three axes at each test point … at least one test location and sometimes two per major machine component, Lofall, col. 17, lines 19-29).  The contrast with “single axis sensors” implicitly indicates that the tri-axial data is obtained with a tri-axial sensor.

Regarding claim 9, Lofall discloses the system of claim 1, wherein the expert system analysis circuit analyzes a first and a second of the plurality of input channels for a relative phase determination (Phase spectrum between channel 4 and any of the three other channels, Lofall, col. 16, lines 11-17; expert system .. can accept … phase angles, col. 17, lines 42-46) from which the data analysis circuit detects an anomalous condition for the rotating machine component (Detection of Coupling Misalignment by Phase Analysis of Axial Vibration Components, Lofall, col. 24, lines 5-30; misalignment … tend towards an out of phase condition, col. 24, lines 20-23).

Regarding claim 10, Lofall discloses the system of claim 1, wherein the expert system analysis circuit further comprises a pattern recognition circuit (60, Fig. 1) structured to analyze the plurality of detection values with at least one of a neural net or an expert system for controlling data collection bands  (expert system … automatically finds the running speed of each machine … identify peaks at machine characteristic frequencies … detect rotational rate sidebands, Lofall, col. 17, lines 58-64; order normalized, each frequency bin corresponds to a fixed multiple of rotational rate, col. 18, lines 17-19). 

Regarding claim 12, Lofall discloses a computer-implemented method for data collection in an industrial environment, the method comprising:
collecting data from a plurality of input channels  (analog input circuitry 12 … vibration signals transmitted from sensors 14 … accelerometers, col. 4, lines 14-18; four-channels of accelerometer/analog input, col. 13, lines 54-56) communicatively coupled to a data collector connected to data collection points related to machine components (connects the sensor 14 and starts a data collection routine … collecting data from a first location in the machine … move onto the next location on the machine and begin data collection, col. 11, lines 28 -34), wherein at least one of the plurality of input channels is connected to a data collection point on a rotating machine component (at least one test location and sometimes two per major machine component, col. 17, lines 21-23; Major component groups … Turbines; Motors, col. 19, lines 54-61); 
interpreting a plurality of detection values from the collected data, each of the plurality of detection values corresponding to at least one of the plurality of input channels (digital representation of the accelerometer signal that represents the vibration characteristics of the machine under test, col. 13, lines 32-37; analog input signals are digitized in the analog-to-digital converter stage, col. 15, lines 23-25); and 
operating an expert system to analyze the collected data  (expert system may automatically begin its diagnosis, col. 11, lines 34-36; expert system 60 applies known diagnostic techniques to the acquired data, col. 16, lines 55-57), and to determine a (Fault Detection with a Rule-based Expert System, col. 16, line 65; expert system structure … vibration spectral data … any numerical value such as temperature, pressure, flow, electrical current, time domain vibration data, phase angles, and so forth, col. 17, lines 42-46; isolating the spectral data pertinent to each major component and, based on the data, diagnosing faults by component, col. 19 lines 31-34; series of diagnostic rule templates that serve to pass or fail each individual fault diagnosis and compute a relative severity, col. 20, lines 1-6 ), and providing the failure state to a data storage (asynchronous replication will take place to bring all data current in each connected database, col. 8, lines 14-16; updates its database 30 based on the data collection and/or analysis performed, col. 10, lines 20-23; results of the vibration data analysis are stored in the database7, claim 6).

Regarding claim 17, Lofall discloses an apparatus for monitoring data collection in an industrial environment, the apparatus comprising:
a data collector (14, Fig. 1) communicatively coupled to a plurality of input channels (analog input circuitry 12 … vibration signals transmitted from sensors 14 … accelerometers, col. 4, lines 14-18; four-channels of accelerometer/analog input, col. 13, lines 54-56) connected to data collection points related to machine components (connects the sensor 14 and starts a data collection routine … collecting data from a first location in the machine … move onto the next location on the machine and begin data collection, col. 11, lines 28 -34), wherein at least one of the plurality of input channels is connected to a data collection point on a rotating machine component (at least one test location and sometimes two per major machine component, col. 17, lines 21-23; Major component groups … Turbines; Motors, col. 19, lines 54-61); 
a data acquisition circuit (analog-to-digital converter stage provides simultaneous conversion of the analog input channels, col. 15, lines 25-27) structured to interpret a plurality of detection values from the collected data, each of the plurality of detection values corresponding to at least one of the plurality of input channels (digital representation of the accelerometer signal that represents the vibration characteristics of the machine under test, col. 13, lines 32-37; analog input signals are digitized in the analog-to-digital converter stage, col. 15, lines 23-25); and 
an expert system analysis circuit (60, Fig. 1 and col. 16, lines 53-57) structured to analyze the collected data (expert system may automatically begin its diagnosis, col. 11, lines 34-36; expert system 60 applies known diagnostic techniques to the acquired data, col. 16, lines 55-57),and to determine one of a failure state or an anomalous condition for the rotating machine component based on the analysis of the collected data (Fault Detection with a Rule-based Expert System, col. 16, line 65; expert system structure … vibration spectral data … any numerical value such as temperature, pressure, flow, electrical current, time domain vibration data, phase angles, and so forth, col. 17, lines 42-46; isolating the spectral data pertinent to each major component and, based on the data, diagnosing faults by component, col. 19 lines 31-34; series of diagnostic rule templates that serve to pass or fail each individual fault diagnosis and compute a relative severity, col. 20, lines 1-6 ), and to communicate the one of the failure state or the anomalous condition to a data storage (asynchronous replication will take place to bring all data current in each connected database, col. 8, lines 14-16; updates its database 30 based on the data collection and/or analysis performed, col. 10, lines 20-23; results of the vibration data analysis are stored in the database, claim 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lofall as applied to claims 1, 12, and 17 above, and further in view of Lee et al. (US Pat 7896012).

Regarding claims 2, 13, and 18, Lofall discloses the system, method, and apparatus of claims 1, 12, and 17 respectfully. Lofall does not necessarily teach that the rotating machine component is a slowly rotating machine component. 
Lee disclose a device with motors of varying speeds allowing rotation a rotor at speeds of 60-120 RPM and 900-1200 RPM (col. 2, lines 36-43).  At least the former of those two speeds would reasonably be considered relatively slowly.  Furthermore, since it is known in the art for rotating machines to have speeds of rotation even in the tens of thousands RPM, both ranges can reasonably be construed as “slowly rotating.”  The device of Lee is subject to vibration monitoring  (col. 3, lines 61-65) and motors are among the kinds of components subject to vibration monitoring in Lofall, so it would 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify Lofall such that the rotating machine component is a slowly rotating machine component.  In light of the ordinary skill knowledge that vibration monitoring, such as that of Lofall, is applicable to machines of all sorts of rotational speeds, one would have been motivated to consider application to slowly rotating machine components to aid in the diagnosis of faults of such machine components.  Since Lofall determines severity across a wide range of frequencies, application to slowly rotating machine components would predictably yield valid diagnostic results.

Regarding claims 3 and 19, the combination of Lofall and Lee makes obvious the system and apparatus of claims 2 and 18, respectively, wherein the slowly rotating machine component is rotating at less than 1000 RPM (60-120 RPM, Lee, col. 2, lines 36-43).

Regarding claims 4 and 20, the combination of Lofall and Lee makes obvious the system and apparatus of claims 2 and 18, respectively, wherein the slowly rotating machine component has a slow RPM setting  (60-120 RPM, Lee, col. 2, lines 36-43) and a high RPM setting (900-1200 RPM ,col. 2, lines 36-43).

Regarding claim 5, the combination of Lofall and Lee makes obvious the system of claim 4, wherein the high RPM setting is less than 40 times the slow RPM setting (Lee, col. 2, lines 36-43).  1200 RPM is only 20 times 60 RPM.

Regarding claim 6, the combination of Lofall and Lee makes obvious the system of claim 2, wherein one of the plurality of input channels is connected to a tri-axial sensor connected to multiple input channels for monitoring different positions on the slowly rotating machine component (acquire data for all three axes at each test point … at least one test location and sometimes two per major machine component, Lofall, col. 17, lines 19-29).  The contrast with “single axis sensors” implicitly indicates that the tri-axial data would be obtained with a tri-axial sensor, which regardless would have been a manifestly obvious source of tri-axial data for a person of ordinary skill.

Regarding claim 7, the combination of Lofall and Lee makes obvious the system of claim 2, wherein the expert system analysis circuit analyzes a first and a second of the plurality of input channels for a relative phase determination (Phase spectrum between channel 4 and any of the three other channels, Lofall, col. 16, lines 11-17; expert system .. can accept … phase angles, col. 17, lines 42-46) and wherein the expert system analysis circuit further determines the failure state in response to the relative phase determination (Detection of Coupling Misalignment by Phase Analysis of Axial Vibration Components, Lofall, col. 24, lines 5-30; misalignment … tend towards an out of phase condition, col. 24, lines 20-23).

Regarding claim 14, the combination of Lofall and Lee makes obvious the method of claim 13, wherein one of the plurality of input channels is connected to a tri-axial sensor connected to multiple input channels for monitoring different positions on the slowly rotating machine component (acquire data for all three axes at each test point … at least one test location and sometimes two per major machine component, Lofall, col. 17, lines 19-29).  The contrast with “single axis sensors” implicitly suggests that the tri-axial data is obtained with a tri-axial sensor.

Regarding claim 15, the combination of Lofall and Lee makes obvious the method of claim 13, further comprising analyzing a first and a second of the plurality of input channels for a relative phase determination (Phase spectrum between channel 4 and any of the three other channels, Lofall, col. 16, lines 11-17; expert system .. can accept … phase angles, col. 17, lines 42-46), and detecting the failure state for the rotating machine component in response to the relative phase determination  (Detection of Coupling Misalignment by Phase Analysis of Axial Vibration Components, Lofall, col. 24, lines 5-30; misalignment … tend towards an out of phase condition, col. 24, lines 20-23).

Regarding claim 16, the combination of Lofall and Lee makes obvious the method of claim 15, further comprising operating the expert system to analyze the plurality of detection values, and to control data collection bands of the plurality of detection values (expert system … automatically finds the running speed of each machine … identify peaks at machine characteristic frequencies … detect rotational rate sidebands, Lofall, col. 17, lines 58-64; order normalized, each frequency bin corresponds to a fixed multiple of rotational rate, col. 18, lines 17-19).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lofall as applied to claim 1 above, and further in view of Bechhoefer (US PGPub 20150330950 – cited in IDS).

Regarding claim 11, Lofall discloses the system of claim 1, Lofall does not teach that the expert system acquisition circuit includes at least one delta-sigma analog-to-digital converter that is configured to increase input oversampling rates.
Bechhoefer teaches that a suitable ADC for a monitoring system uses a Delta-Sigma architecture, which allows for changing the sampling rate, and further teaches that the Delta-Sigma ADC uses oversampled input signals ([0048]).  The ability to change the sampling rate for oversampled input signals means that the Delta-Sigma ADC is configured to increase input oversampling rates.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify Lofall such that the expert system (data) acquisition circuit includes at least one delta-sigma analog-to-digital converter that is configured to increase input oversampling rates.  Use of a delta-sigma ADC would provide the advantage of allowing change of sampling rate as best fits the monitored machine component.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miyasaka et al. (US PGPub 20080234964) teaches detecting a signal of vibration within a rotational speed zone between 100 RPM and 1500 RPM in the context of roller bearing diagnosis.
Pettersson (US PGPub 20140046614) teaches that gearboxes in windmill application have an operational speed of 6 to 20 RPM, while electrical generators have a speed of 900 to 2000 RPM.
Pal (US PGPub 20160245686) teaches fault detection in rotor driven devices using vibrational data and teaches that the rotor speed is between 200 and 3000 RPM.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM R CASEY whose telephone number is (571)270-5977.  The examiner can normally be reached on 9:30 am - 7 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LIAM R CASEY/Examiner, Art Unit 2862                                                                                                                                                                                                        
/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864